 1

 2

 3

 4

 5

 6

 7

 8                               UNITED STATES DISTRICT COURT

 9                                       DISTRICT OF NEVADA

10

11    ANTHONY LEE MONROE,                               Case No. 3:18-cv-00552-HDM-CBC
12                       Petitioner,                    ORDER
13           v.
14    ISIDRO BACA, et al.,
15                       Respondents.
16

17   I.     Introduction

18          Before the court are the petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254

19   (ECF No. 8) and respondents' motion to dismiss (ECF No. 10). Petitioner has not responded to

20   the motion to dismiss, and thus he consents to the court granting it. LR 7-2(d). The court agrees

21   with respondents that, of the two remaining grounds in the petition, one is procedurally defaulted

22   and one is not exhausted. The court grants the motion to dismiss.

23   II.    Procedural Background

24          After a jury trial in state district court, petitioner was convicted of one count of robbery.

25   Ex. 24 (ECF No. 11-24). Petitioner appealed. The Nevada Supreme Court affirmed on June 12,

26   2013. Ex. 51 (ECF No. 12-10). Remittitur issued on July 8, 2013. Ex. 56 (ECF No. 12-15).

27          Petitioner filed his first state post-conviction habeas corpus petition on April 5, 2013. He

28   asked for additional presentence credits. Ex. 49 (ECF No. 12-8). The state district court denied
                                                        1
 1   the petition. Ex. 50 (ECF No. 12-9). Petitioner appealed, and the Nevada Supreme Court

 2   affirmed. Ex. 66 (ECF No. 12-25).

 3            Petitioner filed his second state post-conviction habeas corpus petition on June 19, 2014.

 4   Ex. 72 (ECF No. 12-31). Respondents moved to dismiss the petition as untimely under Nev. Rev.

 5   Stat. § 34.726(1) and as successive under Nev. Rev. Stat. § 34.810. Ex. 77 (ECF No. 12-36). The

 6   state district court rejected respondents' arguments. First, the state district court determined that

 7   the first petition was a challenge to computation of time under Nev. Rev. Stat. § 34.720, and that

 8   a petition challenging the computation of time does not count as a first petition for the purposes of

 9   the successive petition bar of Nev. Rev. Stat. § 34.810. Ex. 80, at 2-3 (ECF No. 12-39, at 3-4).

10   Second, the state district court determined that the petition was timely because petitioner filed it

11   within one year of the issuance of remittitur on direct appeal. Id. at 3 (ECF No. 12-39, at 4)

12   (citing Nev. Rev. Stat. § 34.726(1)). The state district court also dismissed six of the eight

13   grounds for relief and appointed counsel to supplement the remaining two grounds for relief. Id.

14   at 3-7 (ECF No. 12-39, at 4-8). Counsel filed a supplemental petition. Ex. 109 (ECF No. 13-28).

15   The state district court held an evidentiary hearing. Ex. 123 (ECF No. 14-2). The state district

16   court then denied the supplemental petition. Ex. 126 (ECF No. 14-5), Ex. 129 (ECF No. 14-8)

17   (amended order).

18            Petitioner appealed. The Nevada Court of Appeals held that the state district court erred

19   in not dismissing the petition as successive and abusive of the writ under Nev. Rev. Stat.

20   § 34.810. Ex. 148, at 2 (ECF No. 14-27, at 3) (citing Griffin v. State, 137 P.3d 1165, 1166 (Nev.
21   2006).1 The Nevada Court of Appeals also noted that petitioner did not attempt to demonstrate

22   good cause to excuse the procedural bar. Id.

23            Petitioner then commenced this action. The court dismissed grounds 1, 2, and 3 of the

24   petition because they plainly lacked merit. The court directed respondents to file a response, and

25   they filed the motion to dismiss.

26
     1
              "[A] claim for credit for presentence incarceration is a challenge to the validity of the judgment of
27   conviction and sentence, which may be raised on direct appeal or in a post-conviction petition for a writ of habeas
     corpus complying with the statutory procedures governing petitions that challenge the validity of the judgment of
28   conviction and sentence." Griffin, 137 P.3d at 1166.
                                                                2
 1   III.   Discussion

 2          Respondents first claim that ground 5 is procedurally defaulted. A federal court will not

 3   review a claim for habeas corpus relief if the decision of the state court regarding that claim

 4   rested on a state-law ground that is independent of the federal question and adequate to support

 5   the judgment. Coleman v. Thompson, 501 U.S. 722, 730-31 (1991).

 6          In all cases in which a state prisoner has defaulted his federal claims in state court
            pursuant to an independent and adequate state procedural rule, federal habeas
 7          review of the claims is barred unless the prisoner can demonstrate cause for the
            default and actual prejudice as a result of the alleged violation of federal law, or
 8          demonstrate that failure to consider the claims will result in a fundamental
            miscarriage of justice.
 9

10   Id. at 750; see also Murray v. Carrier, 477 U.S. 478, 485 (1986). The ground for dismissal upon

11   which the Nevada Court of Appeals relied in this case is an adequate and independent state rule.

12   Vang v. Nevada, 329 F.3d 1069, 1074 (9th Cir. 2003) (Nev. Rev. Stat. § 34.810).

13          The court agrees with respondents. Ground 5 is a claim that trial counsel provided

14   ineffective assistance because trial counsel did not investigate and obtain video surveillance

15   recordings of the area where petitioner was accused of committing robbery. Petitioner raised this

16   claim in his supplemental second state petition. Ex. 109, at 8-10 (ECF No. 13-28, at 9-11). This

17   claim also was the sole issue on appeal from the denial of the second state petition. Ex. 140 (ECF

18   No. 14-19). The Nevada Court of Appeals ruled that the state district court should have

19   dismissed the petition as a second or successive petition. Ex. 148, at 2 (ECF No. 14-27). Ground

20   5 is procedurally defaulted.
21          Petitioner did not respond to the motion to dismiss. Consequently, he did not attempt to

22   show cause and prejudice, or actual innocence, to excuse the procedural default. The court

23   dismisses ground 5.

24          Respondents argue that ground 4 is not exhausted. Before a federal court may consider a

25   petition for a writ of habeas corpus, the petitioner must exhaust the remedies available in state

26   court. 28 U.S.C. § 2254(b). To exhaust a ground for relief, a petitioner must fairly present that
27   ground to the state’s highest court, describing the operative facts and legal theory, and give that

28
                                                        3
 1   court the opportunity to address and resolve the ground. See Duncan v. Henry, 513 U.S. 364, 365

 2   (1995) (per curiam); Anderson v. Harless, 459 U.S. 4, 6 (1982).

 3           The court agrees with respondents. Ground 4 is a claim that the prosecution failed to

 4   disclose the entire video surveillance recording of the area where petitioner was accused of

 5   committing robbery. Petitioner raised this claim in his supplemental second state petition. Ex.

 6   109, at 4-8 (ECF No. 13-28, at 5-9). However, petitioner did not raise this claim on appeal from

 7   the denial of the second state petition. See Ex. 140 (ECF No. 14-19). Petitioner thus has failed to

 8   exhaust ground 4.

 9           The sole remaining ground of the petition is exhausted. Petitioner has not responded to

10   the motion to dismiss. Consequently, the court will dismiss this action.

11   IV.     Conclusion

12           Reasonable jurists would not find the court's conclusions to be debatable or wrong, and

13   the court will not issue a certificate of appealability.

14           IT THEREFORE IS ORDERED that respondents' motion to dismiss (ECF No. 10) is

15   GRANTED. This action is DISMISSED because ground 5 is procedurally defaulted and ground

16   4 is not exhausted. The clerk of the court shall enter judgment accordingly and close this action.

17           IT FURTHER IS ORDERED that a certificate of appealability will not issue.

18           DATED: November 5, 2019.
19                                                               ______________________________
                                                                 HOWARD D. MCKIBBEN
20                                                               United States District Judge
21

22

23

24

25

26
27

28
                                                          4
